Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/21 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a device, a system, and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of car sharing and delivering a vehicle to a user who has requested the vehicle by using a transporter vehicle.  

receiving a usage application message containing use start time of a vehicle intended for car sharing and a rent-out place of the vehicle, 
based on a current position of a transporter vehicle that is able to transport the vehicle, identifying the transporter vehicle that reaches the rent-out place by the use start time; 
sending a move instruction message to the identified transporter vehicle to instruct the transporter vehicle to move to the rent-out place: and 
sending information on the vehicle that is being transported by the identified transporter vehicle to a source from which the usage application message is sent, the information including a vehicle identification (ID) of the vehicle being transported by the identified transporter vehicle

The above limitations are reciting a process by which the renting/sharing of a vehicle is performed, with delivery of the vehicle via a transporter vehicle.  This represents a fundamental economic practice as well as a business activity or sales activity that places the claimed concept into the category of being a certain method of organizing human activities per the 2019 PEG.  
The additional elements of the claim 7 is/are:
 the claimed providing a transporter vehicle comprising a communication device; 
providing a vehicle for car sharing that is carried by and transported by the transporter vehicle; 
controlling a vehicle management server that is configured to communicate with the communication device on the transporter vehicle so as to execute steps comprising.  
 For claim 1, the additional elements is/are the transporter vehicle comprising a communication device; 
a vehicle for car sharing that is carried by and transported by the transporter vehicle; and 
a vehicle management server that is configured to communicate with the communication device on the transporter vehicle, 
the vehicle management server comprising at least one processor that is disclosed as being programmed to perform the steps that define the abstract idea.  
For claim 6, the additional elements is/are the transporter vehicle comprising a communication device; -3-Application No. 16/666,521 
a vehicle for car sharing that is carried by and transported by the transporter vehicle;
an information terminal with the claimed processor that is configured to perform the claimed steps, the communication device mounted to a transport vehicle, and a vehicle management server (processor).  
The judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computing device(s) connected by a network that are being used as a tool to execute the abstract idea in combination with a field of use limitation that is reciting the transporter vehicle and the vehicle to be shared (both in a generic manner), see MPEP 2106.05(f) and 2106.05(h).  The claimed information terminal, communication device, management device, at least one processor or first processor and second processor, management server, etc., are all directed to generic computing devices.  The specification discloses that the information terminal can be a smartphone and that the communication device and management devices are computing devices.  These elements are simply instructing one to practice the abstract idea by using a generically recited computing device to perform steps that define the abstract idea and to result in dispatching a transporter vehicle.  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network.  The technology of the claim is being used as a tool to execute the abstract idea.  See MPEP 2106.05(f); 25106.05(h), linking the abstract idea to computer implementation is also a field of use limitation.  For the claimed transporter vehicle and the vehicle to be shared that is carried by the transporter vehicle, these limitations are recited at a high level of generality and are generic in nature.  The transporter vehicle has been disclosed in the specification as being any vehicle such as a taxi, truck, bus or an ordinary vehicle, see paragraph 017.  The field of use for the abstract idea is that of vehicle sharing where the vehicle is being transported by a transporter vehicle to the user.  Broadly claiming a vehicle to be shared and a transporter vehicle that is to carry the vehicle to be shared is just claiming the field of use for the abstract idea.  Upon consulting the specification for guidance as to the inventive concept of the overall invention, it is noted that the transporter vehicle can be any vehicle one desires, and it is noted that the claimed vehicle to be shared can be anything from a car to a moped.  Claiming a vehicle to be shared as part of the claim is not a meaningful limit on the claim scope when the abstract idea itself is directed to dispatching a transporter vehicle to deliver a vehicle to be shared to a user.  This is considered to be a field of use limitation that is similar to Flook as far as linking the judicial exception to the petrochemical and oil-refining fields, and/or the collecting and analyzing of data in Electric Power Group that limited the process to a particular technological environment which was for an electric power grid.  See MPEP 2106.305(h).  The same reasoning can be applied to the pending claims for the transporter vehicle and the vehicle to be nd prong.
  The above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by use of computing device(s) connected by a network that are being used as a tool to execute the abstract idea in combination with a field of use limitation that is reciting the transporter vehicle and the vehicle to be shared (both in a generic manner).  This does not render the claims as being eligible.  See MPEP 2106.05(f), 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  Linking the abstract idea to a vehicle to be shared is not a meaningful limit on the claim scope and is just the article being shared.  The transporter vehicle is part of the field of use limitation as far as the abstract idea of vehicle sharing is for a situation where a transporter vehicle delivers the shared vehicle to the user.  This is considered to be linking the abstract idea to a particular technological environment (field of use) that does not provide for significantly nd prong and step 2B overlap considerably in this regard.  This is consistent with the recently issued 2019 PEG.  
	For claim 2, the identification of the transporter vehicle that will reach the rent-out place the earliest is a further embellishment of the same abstract idea that was found for claim 1.  This is a step of making a determination and can be done by a human dispatcher that is dispatching vehicles to drop off rental vehicles.  This just defines more about the abstract idea.  The claimed at least one processor has been treated in the same manner as addressed for claim 1.
For claim 3, the abstract idea of the claim is being further defined by:

	when there is no transporter vehicle that reaches the rent-out place by the use start time, identify the vehicle located closest to the rent-out place at the use start time; and 
transmit information on the identified vehicle located closest to the rent-out place to a source from which the usage application message is sent
The above is just further defining steps that are being taken to share or rent out a vehicle.  A person can also do what is claimed mentally.  This just defines more about the same abstract idea of claim 1.  The at least one processor has been treated in the same manner as was addressed for claim 1.
For claim 4, receiving a drop-off message with a drop-off place and transmit[ing] drop off information to the transporter vehicle are both limitations that are found to be part of the abstract idea, not additional elements.  The at least one processor has been treated in the same manner as was addressed for claim 1.
For claim 5, identifying the transporter vehicle that reaches the drop-off first and transmitting the drop-off information to the transporter vehicle are both limitations that are part of the abstract idea.  The at least one processor has been treated in the same manner as was addressed for claim 1.
nd prong and is not reciting significantly more at step 2B.
For claims 11-22, the applicant has recited further steps that are considered to be part of the abstract idea of claims 1, 6, 7.  The calculation of a predicted arrival time based on current position and identifying a transporter vehicle based on predicted arrival time is also part of the process of dispatching a vehicle to a user and is part of 
For the above reasons claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 20-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marusyk et al. (20160092976) in view of Bruch et al. (20030120509).
For claims 1, 4, 6, 7, Marusyk discloses a car sharing (renting) system and method.  Marusyk discloses the renting of vehicles such as vans, trucks, backhoes, ATVs, tractors, etc. in paragraph 012.  Marusyk discloses that an information terminal is used by a customer to request a vehicle, see paragraph 016, 018, 025.  The server is the computing system 210 that is used to receive the user request for a vehicle to be shared, see figure 2.  Disclosed is that a user with a smartphone uses a smartphone application to submit a rental request to a server.  This satisfies the claimed information terminal that is carried by a user.  A smartphone satisfies the claimed information terminal.  Disclosed in paragraphs 018 and 025 is that the rental request includes the pick-up and drop-off locations and time.  This satisfies the claimed usage application message containing a use start time and rent-out place.  The rent out place is the location where the user wants to rent the vehicle.  Paragraphs 019 and 021 disclose that the rental vehicle is brought to the user at the time and place requested.  Paragraph 025 teaches the delivery and retrieval of vehicles by using delivery drivers.  Paragraph 027 discloses sending information to a delivery driver device 220 so that the driver can 
Not disclosed by Marusyk is that the use of a transporter vehicle that is able to carry the vehicle for sharing to the user at the requested start time.   Not disclosed by Marusyk is that the transporter vehicle is identified based on current position of the transporter vehicle so that it will reach the rent-out place by the use time requested by the user.  
Not disclosed is transmitting a move instruction to the transporter vehicle, and transmitting information on the vehicle to the requesting user (source from which the request message is sent) that includes a vehicle identification for the vehicle that is transported the requesting user.
Bruch teaches a rental item delivery system that uses transporter vehicles to deliver rental items to users.  Paragraph 003 discloses how delivery of rental items to customers is known in the art.  Paragraph 026 discloses that a delivery truck or other transport vehicle is used to drop-off and pick-up rental equipment for a customer, and discloses that dispatching software is used to identify the proper transport vehicle to use for delivery of the rental item.  In paragraph 029 Bruch teaches the rental of items such as vehicles or bulldozers.  Bruch is analogous to Marusyk as far as both references are teaching the rental of vehicles that are delivered to a requesting customer (bulldozer, backhoes).  Paragraph 036 of Bruch teaches that when equipment is being delivered to other information about the rental” is transmitted to the requesting customer.  Paragraph 029 of Bruh teaches that the rented equipment includes identification information such as serial numbers that are used to identify the rented equipment.  
With respect to using a transporter vehicle in the system of Marusyk to transport/carry a rented vehicle (vehicle to be shared), and sending a move instruction to the transporter vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Marusyk with transporter vehicles that are dispatched to deliver the rental vehicle to the customer at the requested time and pick-up location as taught by Bruch, so that rental vehicles such as the backhoes or ATVs of Marusyk can be delivered to customers.  This yields predictable results as far it allows for the delivery of rental vehicles to the user by using a transport vehicle, as is known in the art for backhoes and other construction vehicles (backhoes).  
With respect to the sending of information on the vehicle to the source that requested the vehicle, where the information includes identification information for the vehicle being transported to the user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Marusyk with the ability to send information to the user about a vehicle that is being delivered such as identification information (make, model, serial number) for the vehicle being transported to the user.  This would be especially desirable for the situation disclosed by Bruh where multiple vehicles (could be two backhoes) are being transported to different users by the same transporter vehicle, see paragraph 027.  It would be desirable to transmit 
Additionally, the examiner notes that the recitation to the vehicle identification information is non-functional descriptive material that is akin to printed matter that is only being transmitted to a user for the purpose of conveying a message to the user.  As an alternative interpretation, this is also considered to be satisfied by the disclosure to “other information about the rental” in Bruh.  While this limitation is believed to be obvious in view of the combined prior art as set forth above, it is alternatively noted that this limitation is reciting static data in the form of a message that only has meaning to a human being.  This amounts to non-functional descriptive material that is satisfied by the transmission of any information about the rental to the user in Marusyk as modified above.  The applicant is trying to define the claimed invention by the data that is 
From MPEP 2111.05, 
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). 

Also note the following:

B.    Evidence Against a Functional Relationship
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.


The claimed transmitting of the identification information only has meaning to a human being and amounts to reciting printed matter as addressed above.  This is the 2nd alternative interpretation that the examiner has set forth regarding this limitation.
  With respect to the identifying of the transporter vehicle based on current position of the transporter vehicle, and that can satisfy the use start time (requested rental time), this is not taught by Marusyk for the delivery of a vehicle by a delivery driver (that has been modified to be delivery via a transporter vehicle); however, the examiner notes that in paragraph 034, Marusyk teaches dispatching of autonomous vehicles and discloses that the dispatching is based on current vehicle location and based on determining what vehicles can accommodate the rental request at the requested location and requested time.  Upon determining the vehicle to dispatch to the customer, a dispatch message is sent to the vehicle.  While this teaching is found in Marusyk, it is disclosed for autonomous vehicles and is not part of the rental vehicle delivery embodiment that is delivering a backhoe or ATV.  However, this is a teaching 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the current location of the transporter vehicles (provided to Marusyk via Bruch) to determine what transporter vehicle can deliver the rental vehicle to the requesting customer at the requested location and time.  The applicant is claiming that the vehicle location/position is used to determine the transport vehicle that can accommodate the rental start time, and this reads on the dispatching of a transport vehicle where current location of the vehicles is used to determine which one to dispatch to the customer, which is taught by Marusyk albeit for an autonomous vehicle.      
For claims 8-10, the applicant recites that the vehicle allows for at least one person to sit or stand.  The examiner notes that the vehicle examples given in Marusyk in paragraph 012 (vans, trucks, backhoes, ATVs, snowmobiles, tractors) satisfy a vehicle that allows for one person to sit or stand, which is the broadest reasonable interpretation for the claims subject matter.  A backhoe allows for an operator to sit and operate the backhoe.  A person can sit or stand on a snowmobile while operating it.  These examples satisfy what is claimed.
For claims 20-22, see paragraph 023 of Marusyk where it is disclosed that the user is given information regarding the location of the vehicle for sharing when it is delivered to a pick up location range.  Disclosed is that this is done via a message to the user that tells the user where the vehicle is located.  This is clearly being done so that the user can go to the location and retrieve the vehicle for sharing, such as by walking closest to the rent-out location is not reciting anything more than the fact that the vehicle is at a location, such as in the pick-up range that is taught by Marusyk in paragraph 023.  Also, the content of the message itself is directed to non-functional descriptive material that is akin to printed matter.  The content of the message that is transmitted and what the message tells a user to do, does not receive patentable weight because this is directed to the intended use of the system in the form of an instruction in a message.  However, as stated above, Marusyk teaches that the user is given information regarding the location of the vehicle for sharing, via a message to the user that tells the user where the vehicle is located.  This satisfies what is claimed.

Claims 2, 3, 5, 11-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marusyk et al. (20160092976) in view of Bruch et al. (20030120509), and further in view of Al Falasi et al. (20190026671).
For claims 2, 3, not disclosed by Marusyk is identifying the transport vehicle that reaches the rent out place earliest or that is the closest.  Al Falasi discloses that it is known for vehicle dispatching to dispatch the vehicle that is either the closest or that will arrive the earliest to a location for a transport request, see paragraph 013 of Al Falasi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the transport vehicle that will arrive the earliest to the rent out location, or that is the closest to the rent out location, so that the customer will be provided with the rental vehicle by the time they requested it and/or at 
For claim 5, not disclosed is that the transporter vehicle is identified by determining the earliest to the drop-off location.  Similar to the rationale set forth for claim 2 and the delivery of the vehicle to the customer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the transport vehicle that will arrive the earliest to the drop-off location (to retrieve the vehicle after usage), so that the vehicle can be picked up by the vehicle provider in a timely manner at the earliest time.  This is considered to be obvious for similar reasoning as to why this is obvious for delivery of the vehicle to the customer.  
For claims 11-13, 14-16, not disclosed by Marusyk is identifying the transport vehicle based on the predicted arrival time and the current position (already addressed for claims 1, 6, 7), or the predicted arrival time and the use start time as is recited in claims 14-16.
Bruh teaches that information such as an ETA (estimated time of arrival) is determined so that one can determine when the vehicle will be able to arrive, see paragraph 028, 029.  This satisfies the claimed prediction of the arrival time.  
Al Falasi discloses that it is known for vehicle dispatching to dispatch the vehicle that is either the closest or that will arrive the earliest to a location for a transport request, see paragraph 013 of Al Falasi.  It would have been obvious to one of ordinary that is able to arrive at the requested use start time by using a transporter vehicle that has an ETA that allows for the vehicle to be delivered by the requested use start time.  Identifying the transport vehicle based on current position and based on the ETA to the rent-out place to determine if the use start time can be satisfied, is something that would have been obvious to one of ordinary skill in the art.  This is just picking the transporter vehicle based on ETA so that the vehicle request can be satisfied at the time requested.  This is identifying the transporter vehicle based on the current position, predicted arrival time, and based on the requested use start time.  This flows from the teachings of the prior art and is just common sense, you want to use a transporter vehicle that is the closest and that has a predicted arrival time (ETA) that allows for the transporter vehicle to arrive at the requested use start time.

Response to arguments
The traversal of the 101 rejection is not persuasive.  The applicant has argued that the claims are directed to a practical application under the 2nd prong.  Applicant argues that the claims recite the transporter vehicle and the vehicle to be shared.  The applicant argues that when there is no parking lot near a user’s location, the user can get a sharing car in a selected rent-out place by the user.  The applicant argues that this improves user convenience.  This argument is not persuasive because the applicant is essentially arguing the elements of the claim that make up the abstract idea.  The fact that the claim recites that a user can have a vehicle delivered to a user specified 
The applicant argues that the claims provide for an improvement to the field of “ride-hailing”.  Any alleged improvement is found in the abstract idea of the claim, not in the additional elements.  The field of ride hailing is not a technical field and is not technology that is being improved, so the mere fact that one could argue that ride-hailing is improved does not meant that the claims are eligible for providing integration into a practical application.  The transporter vehicle and vehicle to be shared have been considered and are not found to provide eligibility to the claims for the reasons set forth in the rejection of record.
For step 2B, the applicant argues that the claims recite an unconventional practical application.  Applicant argues that the claimed transporter vehicle and the vehicle for sharing and that is carried by the transporter vehicle results in an actual vehicle being delivered to a user for usage.  Applicant argues that this is different than the conventional case of calling a taxi because a taxi driver is driver by a driver and shared with the user.  What has been argued does not amount to a showing that the claim recites significantly more at step 2B.  The fact that the claim results in a vehicle being delivered to a user is the abstract idea of renting/sharing a vehicle in the first place.  This does not amount to significantly more and is essentially arguing that the claims are eligible because a vehicle is being delivered, where the examiner considers the vehicle delivery aspect to be part of the abstract idea.  The comparing of the 
The traversal of the 35 USC 103 rejection is not persuasive.  Applicant has argued that the prior art does not teach that the identification of the transporter vehicle is based on current position of the transporter vehicle.  The applicant argues that Bruh does not teach use of the current position to select the transporter vehicle to be used.  The examiner does not find this to be persuasive because the rejection of record is using the teaching from Marusyk that is found in paragraph 034 to address this limitation.   The identifying of the transporter vehicle based on current position of the transporter vehicle is not taught by Marusyk for the delivery of a vehicle by a delivery driver (that has been modified to be delivery via a transporter vehicle); however, the examiner notes that in paragraph 034, Marusyk teaches dispatching of autonomous vehicles and discloses that the dispatching is based on current vehicle location and based on determining what vehicles can accommodate the rental request at the requested location and requested time.  Upon determining the vehicle to dispatch to the customer, a dispatch message is sent to the vehicle.  While this teaching is found in Marusyk, it is disclosed for autonomous vehicles and is not part of the rental vehicle delivery embodiment that is delivering a backhoe or ATV.  However, this is a teaching that it is known for vehicle dispatching to use current location of a vehicle to determine 
The traversal of the newly added claims 11-16, and 20-22 is considered to be moot based on the rejection of record that addresses these claims.  What is claimed is considered to be obvious for the reasons set forth in the rejection of record.
For new claims 17-19, the cited prior art of record does not teach the claimed situation of when it is determined that no transporter vehicles can reach the rent-out place by the use start time, the vehicle (the vehicle to be shared) is identified as being the closest to the rent-out place at the use time with respect to other vehicles.  Marusyk teaches in paragraph 032 that the vehicle is selected based on being the closest to a requested location but nothing is mentioned about this being done when there is no transporter vehicle that is able to satisfy the delivery by the use start time.  This situation is not found in the prior art because there is no prior art of record that teaches identifying the closest vehicle at the use time, when it is found that no transporter vehicle can reach the rent-out place by the use start time.  This specific situation is not disclosed in the prior art.  However, the eligibility rejection of the claims under 35 USC 101 prevents allowance of the claims, including dependent claims 17-19.  The novel of non-obvious feature of claims 17-19 is part of the abstract idea of the claims and does not render the claims eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Briggs et al. (9053588, see paragraph 009, 10, 45, 63, 64, 73)) and Parks Jr. et al. (20190149952, see paragraphs 14, 45, 51, 61) are cited as being relevant for the aspect of the invention that deals with dispatching of a vehicle that is based on current position of the vehicle and based on predicted ETA to a given location, where the ETA is sent to a customer so they know when the vehicle will arrive.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DENNIS W RUHL/Primary Examiner, Art Unit 3687